Citation Nr: 9920011	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-08 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1997 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  PTSD is manifested primarily by intrusive thoughts, 
lachrymose behavior, complaints of a "low energy level," 
impaired sleep, diminished concentration, and suicidal 
ideations.  

3.  The veteran's PTSD is productive of no more than 
considerable industrial impairment. 

4.  The veteran's PTSD is not shown to be manifested by 
occupational and social impairment exemplified by 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as suicidal ideation; obsessive rituals; 
intermittently illogical, obscure or irrelevant speech; near-
continuous panic or depression; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and an inability to 
establish and maintain effective relationships.

5.  The veteran's service-connected disabilities are rated as 
60 percent disabling when considered on a combined basis.

6.  The veteran's service-connected disabilities are not of 
sufficient severity, when considered on a combined basis, as 
to preclude him from obtaining and maintaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for PTSD are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§ 4.132, Diagnostic Code 9411 (prior to Nov. 7, 1996), and 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (effective as 
of Nov. 7, 1996).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.341, Part 4, § 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented claims that are plausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  He has 
not alleged that any records of probative value that may be 
obtained, and which have not been sought or already 
associated with his claims folder, are available.  The Board 
accordingly finds that all relevant facts have been properly 
developed, and that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.


I.  Entitlement to an Increased Rating for PTSD

Service connection for PTSD was granted by the Jackson RO by 
means of a July 1989 rating decision following review of 
evidence that included the veteran's service medical and 
personnel records and the report of a January 1989 VA 
examination.  The RO noted that he alleged that he had been 
subjected to enemy 
mortar fire while in Vietnam, and that chronic PTSD had been 
diagnosed.  A 30 percent rating was assigned.  By means of a 
rating decision rendered in November 1996, a 50 percent 
rating was assigned for this disability.  The veteran 
thereafter requested, inter alia, that a rating greater than 
50 percent be awarded; following RO denial of his claim in 
June 1997, this appeal ensued.

The veteran contends, in essence, that his PTSD is, in fact, 
more severe than reflected by the current 50 percent rating, 
and that an increased rating is warranted therefor.  After a 
review of the record, however, the Board finds that his 
contentions are not supported by the evidence, and that his 
claim for an increased rating for PTSD fails.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  During the pendency of this appeal, VA 
criteria for the evaluation of psychiatric pathology were 
amended, effective as of November 7, 1996.  38 C.F.R. 
§§ 4.13, 4.16, and 4.125 through 4.132, 61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  In Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), the United States Court of Veterans Appeals, 
now the United States Court of Appeals for Veterans Claims 
(Court) held that, where a law or regulation changes after a 
claim has been reopened, but before the administrative or 
judicial process has been concluded, the provision more 
favorable to the appellant will apply unless otherwise 
stipulated by Congress.  Since this claim requires 
consideration of the proper disability evaluation appropriate 
for the veteran's service-connected PTSD, due process 
concerns require that the Board analyze the claim under the 
regulations that are more favorable to the veteran.

Prior to November 7, 1996, the 50 percent rating that had 
been in effect for the veteran's mental disorder was 
appropriate for symptoms productive of considerable 
industrial impairment, as would have been manifested by 
impairment to that degree 
with regard to the ability to establish or maintain effective 
or favorable relationships, and the reduction of reliability, 
flexibility and efficiency levels as to result in 
considerable disability.  A 70 percent rating would have been 
appropriate under the criteria that had been in effect prior 
to November 7, 1996, for symptoms productive of severe 
industrial impairment, as would have been manifested by 
impairment to that degree with regard to the ability to 
establish and maintain effective or favorable relationships, 
and the presence of psychoneurotic symptoms of such severity 
and persistence as to result in severe impairment in the 
ability to obtain or retain employment.  Under the criteria 
that have been in effect since November 7, 1996, the current 
50 percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks that 
occur more than weekly; difficulty in comprehending complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; mood and motivation 
disturbance; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent rating 
would be appropriate, under the rating criteria that have 
been in effect since November 7, 1996, for occupational and 
social impairment exemplified by deficiencies in most areas, 
such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessive rituals; intermittently illogical, obscure or 
irrelevant speech; near-continuous panic or depression; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and an inability to establish and maintain effective 
relationships.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996) 
(subsequently codified at 38 C.F.R. § 4.130).  See Diagnostic 
Code 9411.

In the instant case, the RO has evaluated the severity of the 
veteran's PTSD under both criteria, and has furnished him 
with notice of both standards.  The Board, accordingly, may 
likewise review his claim under both criteria without 
prejudice to him, and apply the criteria that are more 
favorable.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board must conclude that under neither criteria can a 
rating greater than 50 percent be assigned.  In so 
concluding, the Board acknowledges that the evidence 
demonstrates that the veteran's mental status is, to at least 
some degree, impaired.  The report of the most recent 
clinical evaluation of his mental status, which is the report 
of a VA examination conducted in March 1997 for the purpose 
of assessing his claimed unemployability, shows that he was 
deemed to have "a number of depressive symptoms," and noted 
that he indicated that he occasionally cried, had "a low 
energy level," had problems sleeping, had thinking and 
concentration that were "less good than they used to [be]," 
and had suicidal thoughts approximately twice a month.

This report and the one before it do not demonstrate that the 
manifestations of his PTSD are productive of severe 
industrial and occupational impairment; to the contrary, the 
report indicates that a Global Assessment of Functioning 
(GAF) score of 50 was diagnosed, which, the examiner noted, 
reflected that the veteran had "considerable problems."  
(Emphasis added.)  Likewise, this report does not indicate 
that he was not fully oriented, or that he would be unable to 
adapt to stressful circumstances such as work; it notes that 
he indicated at the examination that he would be able to 
perform landscape work "if he could get such a job."  The 
report of an earlier VA mental status examination, dated in 
January 1993, specifically shows that he was neatly groomed 
and fully oriented, and that speech, albeit "somewhat 
staccato," was clear and relevant.  Moreover, the findings on 
examination in September 1996 were essentially the same as in 
March 1997, and the GAF score of 55 demonstrated an even 
higher level of functioning

As indicated above, the Board recognizes that the veteran's 
mental health is impaired to the extent that the current 50 
percent is appropriate under either criteria; that is, he 
exhibits considerable social and industrial impairment, 
anxiety, suspiciousness, chronic sleep impairment, and a 
depressed mood.  In denying his claim for a rating greater 
than 50 percent for his PTSD, however, the Board finds that 
it is not shown that his psychoneurotic symptoms are of such 
severity as to 
reduce his reliability, flexibility and efficiency levels as 
to result in industrial impairment that can be deemed severe 
in degree; it must be reiterated that the examiner who 
conducted the VA March 1997 examination described the GAF 
score of 50 deemed appropriate as reflecting considerable 
impairment.  Likewise, it is not shown that the veteran 
exhibits the symptoms and signs requisite for assignment of a 
70 percent rating under the new criteria, such as obsessive 
rituals, impaired speech, near-continuous panic or 
depression, impaired impulse control, spatial disorientation, 
and neglect of his personal appearance and hygiene.

In brief, the Board finds that the veteran's PTSD does not, 
at this time, result in a level of industrial impairment that 
would support the assignment of an increased rating; rather, 
the evidence demonstrates, as shown above, that the degree of 
impairment more nearly approximates the criteria appropriate 
for a 50 percent rating.  38 C.F.R. § 4.7 (1998).  The 
preponderance of the evidence is against the veteran's claim, 
and it is accordingly denied.

While the adequacy of the last VA examination has been 
raised, the Board finds that the evidence as a whole is 
sufficient to accurately rate the veteran's claims.  The 
examiner took extensive employment and social histories from 
the veteran at the 1993 and 1996 examinations, and, in fact, 
the same physician examined the veteran in 1997.  Based on 
the degree and longevity of this contact, the Board finds 
that the examiner was in a excellent position to evaluate the 
veteran's condition.   

II.  Entitlement to a Total Rating for Compensation Purposes 
Based on Individual Unemployability Due to Service-Connected 
Disabilities

The veteran also essentially contends that his service-
connected disabilities render him unemployable; that is, as a 
result of these disorders, he is unable to obtain and 
maintain a substantially gainful occupation.  After a review 
of the record, the Board finds that his contentions are also 
not supported by the evidence, and that assignment of a total 
rating for compensation purposes based on individual 
unemployability, due to service-connected disabilities, is 
not appropriate.

The veteran has established service connection for PTSD, 
evaluated as 50 percent disabling, and right eye blindness 
with light perception only, rated as 20 percent disabling.  
These disorders, when considered on a combined basis, are 
deemed to constitute a disability level of 60 percent; see 
38 C.F.R. § 4.25 (1998).  In circumstances such as the 
instant case, where the veteran is less than totally 
disabled under the schedular criteria, it must be found that 
service-connected disorders, and service-connected disorders 
alone, prevent him from securing and maintaining 
substantially gainful employment.  The fact that a veteran 
may currently be unemployed is not, in and of itself, 
dispositive; the critical factor is the impact of service-
connected disorders on a veteran's ability to work.

The clinical evidence, in fact, contains findings that the 
veteran is indeed able to work.  The report of the March 1997 
VA examination, which was conducted specifically to ascertain 
whether he was unemployable as a result of his PTSD, 
indicates remarks by the examiner that the veteran "is not 
really unemployable insofar as his psychiatric problems are 
concerned.  He would be able, he agrees, to do landscape work 
if he could get such a job....[H]e has considerable [mental] 
problems, but is not unemployable because of them."  

In addition, the clinical evidence does not demonstrate that 
the veteran's service-connected right eye blindness, either 
in and of itself or when considered in conjunction with his 
service-connected PTSD, renders him unemployable.  It must be 
noted that his eye disability is unilateral, and that visual 
acuity in the nonservice-connected left eye is 20/25.  The 
medical record does not show that the veteran's right eye 
disability has been found to cause, or contribute to, any 
inability to secure employment.

In brief, the veteran's allegations that that he is unable to 
obtain and maintain employment are not supported by the 
evidentiary record; rather, the record includes findings that 
he is employable.  The Board must accordingly conclude that 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is not 
shown, in that the preponderance of the evidence is against 
any finding that he is unable to obtain or maintain 
substantially gainful employment.


ORDER

Entitlement to an increased rating for PTSD is denied.  
Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

